Name: 82/814/EEC: Commission Decision of 17 November 1982 on the list of establishments in the Kingdom of Swaziland approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  Africa;  animal product;  trade
 Date Published: 1982-12-04

 Avis juridique important|31982D081482/814/EEC: Commission Decision of 17 November 1982 on the list of establishments in the Kingdom of Swaziland approved for the purpose of importing fresh meat into the Community Official Journal L 343 , 04/12/1982 P. 0024 - 0025 Finnish special edition: Chapter 3 Volume 15 P. 0190 Spanish special edition: Chapter 03 Volume 26 P. 0149 Swedish special edition: Chapter 3 Volume 15 P. 0190 Portuguese special edition Chapter 03 Volume 26 P. 0149 *****COMMISSION DECISION of 17 November 1982 on the list of establishments in the Kingdom of Swaziland approved for the purpose of importing fresh meat into the Community (82/814/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas establishments in third countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas Swaziland has proposed, in accordance with Article 4 (3) of Directive 72/462/EEC, one establishment authorized to export to the Community; Whereas a Community on-the-spot visit has shown that the hygiene standards of this establishment are sufficient and it may therefore be approved in accordance with Article 4 (1) of the said Directive, for the importation of fresh meat into the Community; Whereas it should be recalled that imports of fresh meat are also subject to other Community veterinary legislation, particularly as regards health protection requirements, including the special provisions for Denmark, Ireland and the United Kingdom; Whereas the conditions of importation of fresh meat from the establishment appearing in the Annex to the present Decision remain subject to provisions laid down elsewhere and to the general provisions of the Treaty; whereas, in particular, the importation from third countries and the re-exportation to other Member States of certain categories of meat, such as meat weighing less than 3 kilograms, or meat containing residues of certain substances which are not yet covered by harmonized Community rules, remain subject to the health legislation of the importing Member State; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The establishment in Swaziland appearing in the Annex is hereby approved for the import into the Community of fresh meat pursuant to the said Annex. 2. Imports from the establishment referred to in paragraph 1 shall remain subject to the Community veterinary provisions laid down elsewhere and, in particular, those concerning health protection requirements. Article 2 Member States shall prohibit imports of fresh meat coming from establishments other than that appearing in the Annex. Article 3 This Decision shall apply from 1 January 1983. Article 4 This Decision is addressed to the Member States. Done at Brussels, 17 November 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. ANNEX LIST OF ESTABLISHMENTS BOVINE MEAT 1.2.3 // // // // No // Establishment // Address // // // Slaughterhouses and cutting premises 1.2.3 // // // // SG1 // The Swaziland Meat Corporation Ltd // Manzini // // //